Title: From Alexander Hamilton to Sharp Delany, 8 February 1791
From: Hamilton, Alexander
To: Delany, Sharp



Treasury Department,February 8. 1791
Sir,

I received yesterday an application from Messrs. R & J Potter, Knox, Henderson & others, relative to the claim of additional duties on Goods ⅌ the ship Kitty from London. Having no statement of facts from your office, I am uncertain how far all those things, that may concern the rights of the United States, have occurred to the Applicants, & can, therefore, only give a conditional instruction to you.
It is proper in this & similar cases, that the concerned be requested to adduce all such testimony as you or they conceive to affect the question. If, on a careful examination into the facts, it shall appear that the vessel was within the United States (& if in this case the Ship Kitty shall be proved to have been within the Capes of Delaware bay) on the thirty first of Decemr last, I do not conceive that the additional duties can be lawfully demanded. The Goods, tho’ not entered will be to be considered as those brought into the United States, which is the language of the Act of Congress.
I must repeat to you, on this occasion, my wish that no application, in any case arising within your district, be made to the Treasury, with your knowledge, without a statement of facts from your office. Matters very interesting to the United States, & decisive upon questions, may often be overlooked, misconceived or omitted by the parties.
I am, sir,   Your Obedient Servant.
Alexander Hamilton
Sharp Delany esqr.

